DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 3/14/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US pub 9508604) in combination with Seacrist et al. (US pat 9029228).
With respect to claim 1, Sung et al. teach a semiconductor structure, comprising (see figs. 1-2 and associated text):     
a base substrate 102, wherein the base substrate includes a plurality of non-device regions;
a middle fin structure (108 in middle) and an edge fin (108 at 2 ends) disposed around the middle fin structure on the base substrate between adjacent non-device regions; 
a first barrier layer 114 on sidewalls of the edge fin; and 
an isolation layer 130 on the base substrate, wherein: the isolation layer has a top surface lower than the edge fin and the middle fin structure, and covers a portion of the sidewalls of each of the edge fin and the middle fin structure; 
	Sung et al. teach the isolation layer made of silicon dioxide but fail to teach the barrier layer is made of silicon nitride.
	Seacrist et al. teach a barrier layer is made of silicon nitride. See col. 9, lines 10+.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Seacrist et al. into the device of Sung et al. to prevent unwanted diffusion. See col. 9, lines 10+.
	Sung et al. in combination with Seacrist et al. would teach the isolation layer has a material density smaller than the first barrier layer since isolation layer is made of silicon dioxide and the barrier layer is made of silicon nitride.
With respect to claim 3, Sung et al. fail to teach the range for the width for the edge fin.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the width for the edge fin through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

	With respect to claim 4, Sung et al. in combination with Seacrist et al. teach the first barrier layer is made of one of silicon oxide and silicon nitride.  
	With respect to claim 5, Sung et al. fail to teach the range for the thickness for the first barrier layer.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness for the first barrier layer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

	With respect to claim 6, Sung et al. teach the isolation layer is made of silicon oxide.  
	With respect to claim 7, Sung et al. teach a gate structure 142 across the edge fin and the middle fin structure; and source and drain doped regions in the edge fin and the middle fin structure on both sides of the gate structure, respectively.  
	With respect to claim 8, Sung et al. teach a second barrier layer on the base substrate, wherein the second barrier layer covers the sidewall surfaces of the edge fin and the sidewall and top surfaces of the middle fin structure.  
	With respect to claim 9, Sung et al. teach the second barrier layer isolates the base substate and the middle fin structure from the isolation layer; the second barrier layer further isolates the first barrier layer from the isolation layer.  
	With respect to claim 10, Sung et al. teach the second barrier layer is made of one of silicon oxide, silicon nitride, and amorphous silicon.  
	With respect to claim 11, Sung et al. fail to teach the range for the thickness for the second barrier layer.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness for the second barrier layer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814